Title: William Lee to the Commissioners, 15 December 1778
From: Lee, William
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Frankfort Decr. 15. 1778
     
     I had the Honour of writing to you the 9th instant and then mention’d the Congress that it is generally beleived will take place this Winter between Ministers from the Courts of Versailles and Petersburg to accommodate the difference between the Emperor and King of Prussia; and that I was inform’d G. Britain had prevail’d on the Court of Petersburg to endeavour at the same time to mediate a Peace between France and G. Britain, and from farther information I have reason to beleive that G. B. has certainly such a plan in agitation. Reflecting on this business it occurr’d to me that it wou’d be serviceable for America to have an Agent at this Congress, who might counteract the schemes of G. B. and if it was not in his power to bring Russia entirely over to our interests, her attachment to our Enemies might be renderd less forceable.
     For this purpose I conceive in the present State of things, a Stranger might be able to render us more service, than an American, and therefore I have sounded a Gentleman on the Subject, who is now in the King of Prussias Service, and has been formerly employed by his Majesty in some negotiations with the Court of Petersburg. His reply is as follows, “Dans ce cas la il falloit m’employer sous Mains, ou publiquement. Si je dois le faire publiquement, il seroit necessaire de quitter le service du Roi. Si je puis le faire avec avantage je ne hesiterois pas; alors il falloit me marquer les conditions pour lesquelles je devois sacrifier mon Poste. Je crois de puvoir etre utile au Congrès dans ses differentes negociations avec les Cours du Nord, connoissant les affaires, le façon de trailer, et meme presque la plupart des Ministres. Si je devois agir sous mains, je serai prêt d’observer l’interet des Americains à le Congrès qu’aura lieu pour terminer les differences entre les puissances de l’Europe. Aussi dans ce cas la il falloit des conditions acceptable. Je ne pourrai pas aller et demeurer qu’aux frais de Congres Americain et outre cela les Etats Unies pourroient me gratifier à mesure de mes services et de leurs effets. Si je travail sous main sans pouvoir venir au bout sans me declarer comme chargé d’affaire il me sera permis de me decharger dabord de ma Commission pour ne pas perdre mon tems et causer des depenses inutilement. Ou si on veut que je me déclare du moins clandestinement au Roi, comme Commissaire des Etats-Unis, et que cela ne pourroit pas subsister avec le service du Roi, il faudroit me garantir un dedommagement avec avantage pour pouvoir prendre ma demission et me sacrifier uniquement au Service du Congrès.”
     Thus you have the Gentlemans propositions and if you are of opinion with me, that the measure is in itself adviseable, I would beg leave to offer as my Idea, that he should be engaged to attend the Congress and act, as an unauthorized individual, under such instructions as you may think proper to give him with a reasonable allowance for his expences, and a promise that if his negotiation is succesful he will be fully recommended to Congress for an adequate reward. I shall not proceed farther in this business without your concurrence and therefore beg your answer as soon as is convenient.
     That you may not be surprized at my not mentioning the Gentlemans Name, ’tis necessary to say, that it is at his desire, his Name is concealed until your determination is known; but I can assure you that he is a Gentleman of reputation, a Man of Literature and an author of approved Fame.
     I have the Honour to be with great Regard Gentlemen your most Obedient & most Hble Servt.
     
      W: Lee
     
    